     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 1 of 6



 1
 2                                 UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4                                                 ***
 5    PRYMAS NAZRETH VAZ,                                  Case No. 2:20-CV-00316-KJD-NJK
 6                                            Plaintiff,                      ORDER
 7           v.
 8    JAMES MCHENRY, in his official capacity,
      Director of Executive Office for Immigration
 9    Review, et al.,
10                                         Defendants.
11
12          Presently before the Court is Defendants’ Motion to Dismiss Writ of Mandamus (#14).
13   Plaintiff filed a response in opposition (#15) to which Defendants replied (#16).
14   I. Background
15          Plaintiff filed a complaint with the Executive Office for Immigration Review (“EOIR”)
16   on May 3, 2018, which alleged egregious misconduct on the part of Plaintiff’s previous attorney.
17   The EOIR maintains an Attorney Discipline Program to protect the general public and promote
18   the integrity of the immigration court system. As part of this program, EOIR investigates
19   misconduct complaints filed against immigration practitioners and representatives.
20          Upon receipt of Plaintiff’s complaint, and consistent with EOIR practice, an EOIR
21   investigator reviewed Plaintiff’s complaint. The investigator found that the complaint warranted
22   further review so that the attorney could be apprised of the allegations and be provided an
23   opportunity to address the allegations. The EOIR concluded that the complaint did not merit a
24   priority designation, meaning that the complaint would be addressed in the order it was received
25   and as resources permitted.
26          The Attorney Discipline Program headed by EOIR’s Disciplinary Counsel has 2
27   attorneys and 1 investigator to process and address the hundreds of complaints of misconduct
28   received each year. In 2018, EOIR received approximately 579 complaints of practitioner
     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 2 of 6



 1
     misconduct; in 2019, EOIR received approximately 684 complaints; and as of the end of March,
 2
     2020, EOIR had already received approximately 417 complaints. Plaintiff feels that resolution of
 3
     his complaint, in his favor, is essential to immigration relief that he is pursuing in the Ninth
 4
     Circuit Court of Appeals.
 5
            II. Standard of Review
 6
            Defendants move to dismiss for lack of subject-matter jurisdiction pursuant to Federal
 7
     Rule of Civil Procedure (“Rule) 12(b)(1) and failure to state a claim under Rule 12(b)(6). There
 8
     are two types of attacks on subject-matter jurisdiction: facial and factual. Renck v. Novak, 2020
 9
     WL 2563834, at *1 (D. Nev. May 20, 2020) (citing Safe Air for Everyone v. Meyer, 373 F.3d
10
     1035, 1039 (9th Cir. 2004)). “‘In a facial attack, the challenger asserts that the allegations
11
     contained in a complaint are insufficient on their face to invoke federal jurisdiction. By contrast,
12
     in a factual attack, the challenger disputes the truth of the allegations that, by themselves, would
13
     otherwise invoke federal jurisdiction.’ If the moving party converts ‘the motion to dismiss into a
14
     factual motion by presenting affidavits or other evidence properly brought before the court, the
15
     party opposing the motion must furnish affidavits or other evidence necessary to satisfy its
16
     burden of establishing subject matter jurisdiction.’” Wolfe v. Strankman, 392 F.3d 358, 362 (9th
17
     Cir. 2004).
18
            To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a
19
     complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is
20
     plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
21
     omitted).
22
     III. Analysis
23
            A. Subject Matter Jurisdiction
24
            The Mandamus Act, 28 U.S.C. § 1361, provides that “[t]he district courts shall have
25
     original jurisdiction of any action in the nature of mandamus to compel an officer or employee of
26
     the United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. §
27
     1361. Mandamus is a drastic remedy to be invoked only in extraordinary situations. Bauman v.
28

                                                      -2-
     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 3 of 6



 1
     U.S. Dist. Court, 557 F.2d 650, 654 (9th Cir. 1977). “Mandamus writs, as extraordinary
 2
     remedies, are appropriate only when a federal officer, employee, or agency owes a
 3
     nondiscretionary duty to the plaintiff that is so plainly prescribed as to be free from doubt.”
 4
     Macheret v. Chertoff, 2008 WL 763230, at *1 (D. Nev. Mar. 19, 2008) (citing Stang v. IRS, 788
 5
     F.2d 564, 565 (9th Cir. 1986)). “Whether each element of the three-part mandamus test is
 6
     satisfied is a question of law.” See, e.g., Ticheva v. Ashcroft, 241 F. Supp. 2d 1115, 1117 (D.
 7
     Nev. 2002). However, even if all elements are satisfied, the trial court retains discretion as to
 8
     whether to order mandamus relief. Indep. Mining Co. v. Babbitt, 105 F.3d 502, 505 (9th Cir.
 9
     1997).
10
              “[M]andamus cannot be used to compel or control a duty which by law is given
11
     discretion.” See Macheret, 2008 WL 763230, at *1 (citation omitted); see also Lowry v.
12
     Commissioner, Social Security Admin., 231 F. Supp. 2d 981, 984 (D. Or. 2001) (mandamus may
13
     not be used to instruct an official how to exercise discretion), aff’d, 50 Fed. App’x. 856 (9th Cir.
14
     2002); see also, Ryon v. O’Neill, 894 F.2d 199, 205 (6th Cir.1990) (“For there to be a ‘duty
15
     owed to the plaintiff’ within the meaning of section 1361, there must be a ‘mandatory or
16
     ministerial obligation. If the alleged duty is discretionary or directory, the duty is not ‘owed.’”).
17
              Similarly, the Administrative Procedures Act (“APA”), 5 U.S.C. § 706, authorizes an
18
     action to compel an agency to take a discrete agency action that it is required to take, see Norton
19
     v. So. Utah Wilderness Alliance, 542 U.S. 55, 64 (2004). However, the APA does not provide an
20
     independent basis for federal jurisdiction. Califano v. Sanders, 430 U.S. 99, 107 (1977)). To
21
     invoke jurisdiction under the APA, a plaintiff must demonstrate that (1) the agency has a non-
22
     discretionary duty to act, and (2) the agency unreasonably delayed in acting on that duty. Norton,
23
     542 U.S.at 63-65. Unreasonable delay “cannot be decided in the abstract, by reference to some
24
     number of months or years beyond which agency inaction is presumed to be unlawful but will
25
     depend in large part ... upon the complexity of the task at hand, the significance (and
26
     permanence) of the outcome, and the resources available to the agency.” Mashpee Wampanoag
27
     Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1102 (D.C. Cir. 2003).
28

                                                      -3-
     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 4 of 6



 1
            Courts generally consider the “TRAC factors” in determining whether an agency action
 2
     has been unreasonably delayed: (1) the time agencies take to make decisions; (2) whether
 3
     Congress has provided a timetable or other indication of the speed with which it expects the
 4
     agency to proceed; (3) whether delays that might be reasonable in the sphere of economic
 5
     regulation are less tolerable when human health and welfare are at stake; (4) the effect of
 6
     expediting delayed action on agency activities of a higher or competing priority; (5) the nature
 7
     and extent of the interests prejudiced by delay; and (6) the court need not find any impropriety
 8
     lurking behind agency lassitude in order to hold that agency action is unreasonably delayed. See
 9
     Telecomm. Research & Action Ctr. v. FCC, 750 F.2d 70, 79-80 (D.C. Cir. 1984).
10
            Courts should “refuse[ ] to grant relief,” even if all the TRAC factors point toward relief,
11
     “where ‘a judicial order putting [the petitioner] at the head of the queue [would] simply move[ ]
12
     all others back one space and produce[ ] no net gain’ ” and there is “no evidence the agency ...
13
     treated the petitioner differently from anyone else.” Id. at 1100 (quoting In re Barr Labs., Inc.,
14
     930 F.2d 72, 75 (D.C. Cir. 1991)). Thus, the Mandamus Act and the APA are not available as a
15
     basis for jurisdiction, because the requested relief only has the effect of re-prioritizing the actions
16
     of the EOIR. The EOIR Attorney Discipline Program and professional misconduct regulations
17
     provide for the investigation and discipline of attorneys and representatives in the immigration
18
     courts and BIA. See generally, 8 C.F.R. § 1003.101, et. seq. The purpose of the program is to
19
     protect the public, preserve the integrity of immigration proceedings and adjudications, and
20
     maintain high professional standards among immigration practitioners. While EOIR does
21
     provide the complainant a response regarding the outcome of the investigation, the Rules and
22
     regulations do not expressly provide complainants with any enforcement power. EOIR has
23
     considerable discretion to investigate and resolve complaints. Further, there are no established
24
     time tables for action on a complaint. See 8 C.F.R. § 1003.104. Plaintiff fails to show that his
25
     claim is so plain and free of doubt that EOIR has a nondiscretionary, ministerial, duty to provide
26
     him with an expedited investigation and conclusion.
27
28

                                                      -4-
     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 5 of 6



 1
     B. Alternatively, Court would not Grant Mandamus Relief in this Action
 2
             The extraordinary remedy of mandamus lies within the discretion of the trial court, even
 3
     if the elements for mandamus are satisfied. See Indep. Mining Co., 105 F.3d at 505 (citing
 4
     Oregon Nat. Res. Council v. Harrell, 52 F.3d 1499, 1508 (9th Cir. 1995)). The Ninth Circuit
 5
     noted in an unpublished opinion that a district court appropriately denied mandamus relief when
 6
     it concluded that granting relief would merely allow the plaintiff “‘to jump the queue of other
 7
     identically situated parties and would therefore achieve an arbitrary result and ‘encourage a
 8
     barrage of mandamus actions by others.’” Casa Colina Hosp. & Centers for Healthcare v.
 9
     Wright, 698 F. App’x 406, 407 (9th Cir. 2017) (quotations in original); see also Ramtin
10
     Massoudi MD Inc. v. Azar, 2018 WL 6004523, at *7 (C.D. Cal. July 5, 2018) (declining to
11
     award expedited adjudication of Medicare claim by ALJ because it could not order relief for all
12
     similar situated parties); AHA v. Burwell, 812 F.3d 183, 192 (D.C. Cir. 2016) (mandamus
13
     should not issue to allow plaintiffs to “jump the line” because it would provide relief “at the
14
     expense of other similarly situated applicants”). Line jumping is precisely the relief sought by
15
     Plaintiff here. Plaintiff believes his needs are higher than others who have filed similar
16
     complaints. However, Plaintiff’s complaint should be handled in the order it was received and as
17
     resources permit. If the Court were to grant mandamus relief, it would merely allow Plaintiff to
18
     move ahead of others who are similarly situated.
19
             Thus, even if the EOIR’s actions were reviewable, which they are not, the Court would
20
     not grant relief because the limited resources of the EOIR (currently only 2 attorneys and 1
21
     investigator to tackle hundreds of complaints) counsel in favor of allowing the EOIR to prioritize
22
     the complaints it handles. Because investigations and due process take time, the EOIR’s
23
     prioritization of Plaintiff’s complaint amongst the hundreds made is not unreasonable. Therefore,
24
     even if jurisdiction existed under the Mandamus Act or the APA, the Court would exercise its
25
     discretion to decline relief. 1
26
27           1
                The Court also declines relief under the Declaratory Judgment Act, 29 U.S.C. § 2201 because it is remedial
     in nature and does not confer subject matter jurisdiction. See Staacke v. United States Secretary of Labor, 841 F.2d
28   278, 280 (9th Cir. 1988).

                                                            -5-
     Case 2:20-cv-00316-KJD-NJK Document 17 Filed 03/26/21 Page 6 of 6



 1
     IV. Conclusion
 2
            Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (#14) is
 3
     GRANTED;
 4
            IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 5
     Defendants and against Plaintiff.
 6
            DATED this 26th day of March 2021.
 7
 8                                                        ______________________________
                                                          The Honorable Kent J. Dawson
 9
                                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -6-
